ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	  Remaining Claims 1-4, 6-19 are allowed.  Since newly added claims 21 and 22 depend upon  allowed parents claims 1 and 13. Therefore, claims 21-22 are also allowed based on their dependency. Therefore, claims 1-4, 6-19 and 21-22 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
	
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination  a robot and  a method for controlling a robot, comprising, among other limitations, generating, by a controller, map information corresponding to an operation region for the robot; setting, by the controller, first information corresponding to at least one reference line using coordinate information corresponding to vertices included in a polygon forming the operation region; setting, by the controller, using the first information, second information corresponding to a plurality of regions such that the operation region is divided into the plurality of regions; and driving a driving unit, using the second information, to move the robot according to a preset movement pattern for wherein when a maximum length of any one of the divided regions along a preset traveling direction is greater than a predetermined maximum traveling distance value, the 4 USActive\116335947\V-2Application No.: 16/848,567Docket No.: 8736.01755.US21 controller resets the second information such that the divided region is divided into a plurality of sub-regions, and wherein when the maximum length of any one of the divided regions along the preset traveling direction is less than the predetermined maximum traveling distance value, the controller, using the second information, controls the driving unit such that the body travels according to a preset movement pattern for each of the plurality of divided regions. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663